* Review of findings of fact by industrial commission, see 28 R.C.L., 827; 3 R.C.L. Supp., 1600; 4 R.C.L. Supp., 1872; 5 R.C.L. Supp., 1580.
As to what constitutes "wilful misconduct" within meaning of Workmen's Compensation Act, see annotation in L.R.A., 1916A, 75, 243, 355; L.R.A., 1917D, 133; 23 A.L.R., 1168; 28 R.C.L., 789; 4 R.C.L. Supp., 1853; 5 R.C.L. Supp., 1565; 6 R.C.L. Supp., 1754.
Mrs. Mullins instituted this suit under the Workmen's Compensation Statute against the Tennessee Stave  Lumber Company, George Jackson and A. Laxton to recover compensation for the death of her husband, George Mullins.
The trial court dismissed the suit as to the Tennessee Stave 
Lumber Company, but entered judgment against Jackson and Laxton for $8 per week for four hundred weeks.
Jackson and Laxton have appealed, and Mrs. Mullins has filed the record for writ of error.
Mrs. Mullins assigns two errors. First, that the suit should not have been dismissed as to the Stave  Lumber Company; and, second, that the sum awarded should have been $11.42 per week instead of $8.
The petitioner, Laura Mullins, entered no motion for a new trial, which is prerequisite to assigning errors upon questions of fact in this court.
Section 32 of Chapter 123, Acts of 1919, provides that the case shall be heard by the circuit judge, criminal judge or Chancellor without a jury, as other non-jury civil cases are heard in the circuit court.
It is a familiar rule that the finding of facts by a circuit judge, upon conflicting evidence in a non-jury case, have the same force and weight in the appellate court as a verdict of a jury.
See cases listed on page 116, volume 5 of Encyclopedic Digest of Tennessee Reports.
Section 32 of the Compensation Statute also contains the following provision: *Page 135 
"Any party to the proceedings in the circuit, criminal or Chancery Court may, if dissatisfied or aggrieved by the judgment or decree of that court, pray an appeal in the nature of a writ of error to the supreme court of Tennessee, where the cause shall be heard and determined in accordance with the practice governing other appeals in the nature of a writ of error in civil causes."
It is well settled that where an action at law, in a civil case, is brought to this court by an appeal in the nature of a writ of error only such errors of law as appear on the face of the record will be corrected. If there is no evidence to support the judgment, then a reversal will be ordered for error of law apparent on the face of the record. History of a Lawsuit, p. 335; 5 Digest of Tennessee Reports, pp. 90-91.
In the absence of a motion for a new trial, however, the court will consider only errors which appear upon the face of the record proper, or the technical record. Nashville, C.  St. L.Ry. Co. v. Smith, 147 Tenn. 456; Board of Equalization v.N.C.  St. L. Ry., 148 Tenn. 676.
The trial court will not be put in error for matters not called to his attention, and which he was given no opportunity to correct.
As previously stated, the petitioner filed no motion for a new trial, and the matters now complained about do not appear upon the face of the record proper.
The errors assigned by the petitioner will, therefore, be overruled.
Such a case is not tried de novo as in an equity cause.
The defendants assign but one error, and that is that the trial court should have found that the deceased brought about his own injury by going into a room or place in defendants' mine with an open lamp in direct violation of orders issued by his foreman warning the *Page 136 
employees to stay out of said room or place because it contained gas in dangerous quantities, and that said misconduct on the part of deceased was willful within the meaning of section 10 of the Compensation Statute.
Under the facts of this case, while the deceased exercised bad judgment and was likely guilty of negligence, we are unable to say that he was guilty of willful misconduct as that term was defined by this court in Nashville, C.  St. L. Ry. Co. v.Wright, 147 Tenn. 619.
The evidence shows that this mine was owned by the Tennessee Stave  Lumber Company, but was operated by Jackson and Laxton, under a lease, at the time of the injury. The deceased on the day of the injury, was engaged at the head of the entry in loading slate on cars run on a tramroad. One of the cars got away and left the track, and deceased was directed by his foreman to repair the track. There is evidence that he went into the Ab Smith room to get an axe to use in repairing the track, and that this was done at the instance and direction of the foreman Laxton. Deceased entered said room with a lamp, and there was a gas explosion, resulting in his death. It is true that some three or three and a half hours previous the foreman, deceased and Smith had been into the various rooms for the purpose of making gas tests, and their conclusion was that it would be safe to work in all of the rooms except the Ab Smith room. Ab Smith was advised of this and went home. The foreman testified that the gas might disappear in two hours or it might take the entire day. In any event, if deceased, at the instance, request, or with the permission of the foreman, went into said room for said axe, it cannot be said that the injury was a result of his willful disobedience of instructions. *Page 137 
There is no evidence that the deceased, or other employees, were required to use gas lamps, or that such lamps were furnished them for use in this mine.
Upon the whole, we find no error in the judgment of the trial court and it will be affirmed. *Page 138